Citation Nr: 0637170	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  00-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease or degenerative joint disease of the lumbar spine.

2.  Entitlement to a compensable disability rating for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty July 1942 to January 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006 correspondence the appellant requested a 
hearing at a local VA office before the Board using 
videoconferencing techniques.  The correspondence arrived at 
the Board after the certification of appeal; however, the 
Board initiated the request as to whether the veteran desired 
another hearing, because the Veterans Law Judge who presided 
over the veteran's previous hearing before the Board has 
retired.  For these reasons, the Board has determined that 
good cause for the delay was shown.  38 C.F.R. 
§ 20.1304(b)(ii).  Accordingly, the hearing must be 
scheduled.  See generally 38 U.S.C.A. § 7107 (West 2002).  
Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. 
§§ 20.704, 20.1304 (2006).  



Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing using videoconferencing 
techniques at the earliest opportunity 
and should be notified of the hearing 
date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


